 1                                           THE HONORABLE RICARDO S. MARTINEZ
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8
     UNITED STATES OF AMERICA,                   ) No. CR97-265-RSM
 9                                               )
                     Plaintiff,                  )
10                                               )
                v.                               ) ORDER GRANTING
11                                               ) COMPASSIONATE RELEASE
     CHARLES CLAGETT,                            )
12                                               )
                     Defendant.                  )
13                                               )
14          This matter comes before the Court on Defendant Charles Clagett’s stipulated

15   motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). Having

16   thoroughly considered the parties’ briefing and the relevant record, the Court finds oral

17   argument unnecessary and hereby GRANTS the motion for the reasons set forth in the

18   stipulated motion.

19          It is therefore ORDERED that Charles Clagett’s stipulated motion for

20   compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) is GRANTED. The Court

21   ORDERS that Mr. Clagett’s sentence of imprisonment be reduced to time served, and

22   further ORDERS the Bureau of Prisons, at its discretion, to release Mr. Clagget at any

23   date between the date of this Order or within 14 days from today if BOP determines

24   that a quarantine period should be imposed before his release to the community.

25   Mr. Clagett will be permitted to release to Fond du Loc, Wisconsin, where he will be

26   supervised by the United States Probation Office in the District of Wisconsin.

                                                                FEDERAL PUBLIC DEFENDER
       ORDER GRANTING                                              1601 Fifth Avenue, Suite 700
       COMPASSIONATE RELEASE                                         Seattle, Washington 98101
       (Charles Clagett, CR97-265-RSM) - 1                                      (206) 553-1100
 1   Mr. Clagett is ORDERED to contact the United States Probation Office in Wisconsin
 2   within 24 hours of his release and follow its instructions concerning the terms of his
 3   supervised release.
 4          Upon release, Mr. Clagett will remain subject to the five-year term of supervised
 5   release originally imposed by the Court. See 18 U.S.C. § 3582(c)(1)(A); Dkt. 145.
 6          DATED this 9th day of April 2020.
 7
 8
 9                                             A
                                               RICARDO S. MARTINEZ
10                                             UNITED STATES DISTRICT JUDGE

11
12
13
14
15
16   Presented by:

17   s/ Michael Filipovic
     Federal Public Defender
18
19   s/ Helen Brunner
     Assistant United States Attorney
20   Agreed to by stipulation
21
22
23
24
25
26

                                                                FEDERAL PUBLIC DEFENDER
       ORDER GRANTING                                              1601 Fifth Avenue, Suite 700
       COMPASSIONATE RELEASE                                         Seattle, Washington 98101
       (Charles Clagett, CR97-265-RSM) - 2                                      (206) 553-1100
